Title: From George Washington to Lieutenant General Wilhelm von Knyphausen, 23 August 1778
From: Washington, George
To: Knyphausen, Wilhelm von


          
            sir.
            Head Quarters White plains 23d August 1778
          
          I had the honor to receive your letter of the 16th Instant.
          Altho’ it is not my business to inquire into those private motives which may induce
            officers to leave your service, yet I cannot but be sensible of the consideration that
            could give me notice of their characters.
          The officers I can assure you brought no horses to this army, or any of its posts that
            I know of. I am Sir, with great personal respect your most obedient and very humble
            servant.
        